DETAILED ACTION
This is in response to the application filed on 04/29/2021 in which claims 1-20 are preserved for examination; of which claims 1, 9, and 17 are in independent forms.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 04/29/2021 and 11/17/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 1-20 are rejected on the ground of nonstatutory double patenting over claims 1-20 of U.S. Patent No. 11,030,249 since the claims, if allowed, would improperly extend the “right to exclude” already granted in the patent.
The subject matter claimed in the instant application is fully anticipated by the U.S. Patent No. 11,030,249 and is covered by the patent. Claims 1-20 of the U. S. Patent No. US 11,030,2492 are presented in the instant application with some omitted limitations and in much broader scopes as follows:

U.S. Patent No. 11,030,249
Instant Application 
1. A method, comprising: providing, using a processor, a tree corresponding to a dataset having a number of data points, the tree having a plurality of levels, each of the plurality of levels including at least a portion of the number of data points organized into at least one tile, the plurality of levels being based on the number of data points in the data set and at least one client resource of a client, a first level of the plurality of levels including not more than a maximum number of data points corresponding to the at least one client resource, each tile of the at least one tile in a remaining portion of the plurality of levels including not more than the maximum number of data points; providing, using the processor, a manifest for the tree, the manifest indicating a particular number of data points in each of the at least one tile for each level of the tree; providing the manifest to the client; and receiving, from the client, a request for a portion of the at least one tile of a level of the plurality of levels, the portion of the at least one tile for the level corresponding to a portion of the dataset and being determined based on the manifest, the portion of the at least one tile including not more than the maximum number of data points.
1. A method, comprising: providing, using a processor, a tree corresponding to a dataset having a number of data points, the tree having a plurality of levels, each of the plurality of levels including a portion of the number of data points organized into at least one tile, a quantity of levels in the plurality of levels being based on the number of data points in the data set and at least one client resource of a client; generating, using the processor, a manifest for the tree, the manifest indicating a particular number of data points in each of the at least one tile;  providing the manifest to the client; and receiving, from the client, a request for a portion of the at least one tile of a level of the plurality of levels, the portion of the at least one tile for the level corresponding to a portion of the dataset and being determined based on the manifest, the portion of the at least one tile including not more than a maximum number of data points corresponding to the at least one is client resource.
7. A method, comprising: providing, using a processor, a tree corresponding to a dataset having a number of data points, the tree having a plurality of levels, each of the plurality of levels including a portion of the number of data points organized into at least one tile, the plurality of levels being based on the number of data points in the data set and at least one client resource of a client; providing, using the processor, a manifest for the tree, the manifest indicating a particular number of data points in each of the at least one tile for each level of the tree; providing the manifest to the client; and receiving, from the client, a request for a portion of the at least one tile of a level of the plurality of levels, the portion of the at least one tile for the level corresponding to a portion of the dataset and being determined based on the manifest, the portion of the at least one tile including not more than a maximum number of data points corresponding to the at least one client resource, wherein a first level of the plurality of levels includes not more than the maximum number of data points and a second level of the plurality of levels includes the number of data points, the maximum number of data points being selected from a predetermined maximum number of data points and a calculated maximum number of data points based on a query of the at least one client resource; and wherein the plurality of levels corresponds to a plurality of sampling ratios for the dataset.
1. A method, comprising: providing, using a processor, a tree corresponding to a dataset having a number of data points, the tree having a plurality of levels, each of the plurality of levels including a portion of s the number of data points organized into at least one tile, a quantity of levels in the plurality of levels being based on the number of data points in the data set and at least one client resource of a client; generating, using the processor, a manifest for the tree, the manifest indicating a particular number of data points in each of the at least one tile; providing the manifest to the client; and receiving, from the client, a request for a portion of the at least one tile of a level of the plurality of levels, the portion of the at least one tile for the level corresponding to a portion of the dataset and being determined based on the manifest, the portion of the at least one tile including not more than a maximum number of data points corresponding to the at least one is client resource.

4. The method of claim 1, wherein the plurality of levels corresponds to a plurality of sampling ratios for the dataset.
8. A system, comprising: a processor configured to: provide a tree corresponding to a dataset having a number of data points, the tree having a plurality of levels, each of the plurality of levels including at least a portion of the number of data points organized into at least one tile, the plurality of levels being based on the number of data points in the data set and at least one client resource of a client, a first level of the plurality of levels including not more than a maximum number of data points corresponding to the at least one client resource, each tile of the at least one tile in a remaining portion of the plurality of levels including not more than the maximum number of data points; provide a manifest for the tree, the manifest indicating a particular number of data points in each of the at least one tile for each level of the tree; provide the manifest to the client; and receive, from the client, a request for a portion of the at least one tile of a level of the plurality of levels, the portion of the at least one tile for the level corresponding to a portion of the dataset and being determined based on the manifest, the portion of the at least one tile including not more than the maximum number of data points; and a memory coupled to the processor and configured to provide the processor with instructions.
9. A system, comprising: a processor configured to: provide a tree corresponding to a dataset having a number of data points, the tree having a plurality of levels, each of the plurality of levels including a portion of the 25number of data points organized into at least one tile, a quantity of levels in the plurality of levels being based on the number of data points in the data set and at least one client resource of a client; generate a manifest for the tree, the manifest indicating a particular number of data points in each of the at least one tile; 30provide the manifest to the client; and Attorney Docket No. XSEEPOO1C124 PATENTreceive, from the client, a request for a portion of the at least one tile of a level of the plurality of levels, the portion of the at least one tile for the level corresponding to a portion of the dataset and being determined based on the manifest, the portion of the at least one tile including not more than a maximum number of data points corresponding to s the at least one client resource; and a memory coupled to the processor and configured to provide the processor with instructions.
14. A system, comprising: a processor configured to: provide a tree corresponding to a dataset having a number of data points, the tree having a plurality of levels, each of the plurality of levels including a portion of the number of data points organized into at least one tile, the plurality of levels being based on the number of data points in the data set and at least one client resource of a client; provide a manifest for the tree, the manifest indicating a particular number of data points in each of the at least one tile for each level of the tree; provide the manifest to the client; and receive, from the client, a request for a portion of the at least one tile of a level of the plurality of levels, the portion of the at least one tile for the level corresponding to a portion of the dataset and being determined based on the manifest, the portion of the at least one tile including not more than a maximum number of data points corresponding to the at least one client resource; and a memory coupled to the processor and configured to provide the processor with instructions; wherein a first level of the plurality of levels includes not more than the maximum number of data points and a second level of the plurality of levels includes the number of data points, the maximum number of data points being selected from a predetermined maximum number of data points and a calculated maximum number of data points based on a query of the at least one client resource; wherein the plurality of levels corresponds to a plurality of sampling ratios for the dataset.
9. A system, comprising: a processor configured to: provide a tree corresponding to a dataset having a number of data points, the tree having a plurality of levels, each of the plurality of levels including a portion of the 25number of data points organized into at least one tile, a quantity of levels in the plurality of levels being based on the number of data points in the data set and at least one client resource of a client; generate a manifest for the tree, the manifest indicating a particular number of data points in each of the at least one tile; 30provide the manifest to the client; and Attorney Docket No. XSEEPOO1C124 PATENTreceive, from the client, a request for a portion of the at least one tile of a level of the plurality of levels, the portion of the at least one tile for the level corresponding to a portion of the dataset and being determined based on the manifest, the portion of the at least one tile including not more than a maximum number of data points corresponding to s the at least one client resource; and a memory coupled to the processor and configured to provide the processor with instructions.

12. The system of claim 9, wherein the plurality of levels corresponds to a plurality of sampling ratios for the dataset.
15. A computer program product for processing a dataset having a number of data points, the computer program product being embodied in a non-transitory computer readable storage medium and comprising computer instructions for: providing a tree corresponding to the dataset, the tree having a plurality of levels, each of the plurality of levels including at least a portion of the number of data points organized into at least one tile, the plurality of levels being based on the number of data points in the data set and at least one client resource of a client, a first level of the plurality of levels including not more than a maximum number of data points corresponding to the at least one client resource, each tile of the at least one tile in a remaining portion of the plurality of levels including not more than the maximum number of data points; providing a manifest for the tree, the manifest indicating a particular number of data points in each of the at least one tile for each level of the tree; providing the manifest to the client; and receiving a request for a portion of the dataset from the client based on the manifest, the portion of the dataset corresponding to a level of the plurality of levels of the tree and at least a portion of the at least one tile for the level, the portion of the dataset including not more than a maximum number of data points corresponding to the at least one client resource.
17. A computer program product for processing a dataset having a number of data points, the computer program product being embodied in a tangible computer readable storage medium and comprising computer instructions for: providing a tree corresponding to the dataset, the tree having a plurality of levels, each of the plurality of levels including a portion of the number of data points organized into at least one 20tile, a quantity of levels in the plurality of levels being based on the number of data points in the data set and at least one client resource of a client; providing a manifest for the tree, the manifest indicating a particular number of data points in each of the at least one tile for each level of the tree; providing the manifest to the client; and 25receiving a request for a portion of the dataset from the client based on the manifest, the portion of the dataset corresponding to a level of the plurality of levels of the tree and at least a portion of the at least one tile for the level, the portion of the dataset including not more than a maximum number of data points corresponding to the at least one client resource.


The claims of the patent "anticipate" the claims of the application. Accordingly, the application claims are not patentably distinct from the patent claims. Here, the more specific patent claims encompass the broader application claim. Following the rationale in In re Goodman cited in the preceding paragraph, where applicant has once been granted a patent containing a claim for the specific or narrower invention, applicant may not then obtain a second patent with a claim for the generic or broader invention without first submitting an appropriate terminal disclaimer.


	Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


	Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter of abstract ideas. 
Step 1:
Claims 1-20 are directed to a method, system and/or a product which is one of the statutory categories of invention.
Step 2A:
Prong 1:
Claims 1, 9, and 17 are directed to an abstract idea without significantly more. The claims recite providing a tree of data points organized in levels and data points in each level organized into at least a tile [a user could provide such as on a piece of paper information about tiles organized in a tree format], generating a manifest which indicates numbers of data points in each tile [the user could count the number of data points in each tile, and write it down on the paper], providing the manifest to client [the user could give/provide the data to a second user/client], receiving from the client, a request for portion of at least one tile of a level determined by the manifest [the second user could request for data of tile]. 
As such, the steps of current claimed invention could be performed in human mind using pen and paper that falls within at least one groupings of abstract ideas enumerated in the 2019 PEG. Other than reciting a “processor” and “memory” nothing in the claim preclude the steps from practically being performed in human mind. Thus, the claimed invention is directed to an abstract idea of mental process. 
Prong 2:
This judicial exception is not integrated into a practical application. The claims recite generic computer components (e.g. a “memory” and a “processor”) to implement the steps of the invention. The processor and memory are recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer component and considered to be insignificant extra solution activities. Arguendo, even if the function of providing data and receiving a request for data considered to be computer functions, still they do not integrate the judicial exception of abstract idea into a practical application because the functions of providing data and receiving a request for data are insignificant extra solution activities of sending and receiving data. See MPEP 2106.04(d) and (g).
Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
Step 2B:
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The claimed processor and memory are recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer component. Arguendo, even if the function of providing data and receiving a request for data considered to be computer functions, still they are sufficient to amount to significantly more than the judicial exception because the functions of providing data and receiving a request for data are considered to be well-understood and convention computer routines. 
As discussed above with respect to integration of the abstract idea into a practical application. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Thus, the claimed additional elements individually and in combination do not amount significantly more than abstract idea. See MPEP 2106.05(d) and (g).
Regarding dependent claims 2-8, 10-16, and 18-20,
the dependent claims recited additional functions of providing, sending, and organizing data. Thus, the dependent claims also lack additional elements that sufficient to amount to significantly more than abstract idea found in the independent claims.
Furthermore,
Claims 17-20 are rejected under 35 U.S.C. 101 because the claimed tangible 
“computer readable storage medium” might be directed to non-statutory subject matter of signal per se. The specification fails to explicitly define a “tangible computer readable storage medium”. Therefore, with the broadest and reasonable interpretation of the claim in light of specification “computer readable storage medium” could be interpreted as medium including signal or wave.  Thus, claims 17-20 fail to place the invention squarely within one statutory class of invention.  Claims 17-20 are rejected under 35 U.S.C. 101 for claiming non-statutory subject matter of signal per se. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-11, and 13-20 are rejected under 35 U.S.C. 103 as being unpatentable over Jonker et al., US 2017/0323028 (Jonker, hereafter) in view of Alesiani et al., US 2016/0124992 (Alesiani, hereafter).
 Regarding claim 1,
Jonker discloses a method, comprising: 
providing, using a processor, a tree corresponding to a dataset having a number of data points, the tree having a plurality of levels, each of the plurality of levels including a portion of the number of data points organized into at least one tile (See Jonker: at least Fig. 7-8 and para 21-22, and 28); 
receiving, from the client, a request for a portion of the at least one tile of a level of the plurality of levels, the portion of the at least one tile for the level corresponding to a portion of the dataset (See Jonker: at least Fig. 1-3 and para 20, 26, and 28, a client request for portion of data of tile for rendering information on the visual interface of the client). 
Jonker discloses the limitations as stated above including a hierarchical graph of tiles formed in multiple levels containing data points and a client device for displaying the tile information. However, Jonker does not explicitly teach the quantity of levels being based on the number of data points in the data set and at least one client resource of a client; generating a manifest for the tree, the manifest indicating a particular number of data points in each of the at least one tile; providing the manifest to the client; and dataset and being determined based on the manifest, the portion of the at least one tile including not more than a maximum number of data points corresponding to the at least one client resource.
On the other hand, Alesiani disclose a hierarchical tree of tiles and a matrix or a vector that includes the number of data points in a tile (i.e. which reads on “manifest”). The tiles in each level and levels are based on number of data points, for example levels are smaller tiles with smaller number of points or bigger tiles with bigger number of points. The portions of tiles and number of data points are provided to processing nodes based on memory capacity (i.e. the node resource) wherein the number of data points are not exceeding a limit. See Alesiani: at least para 57, 68, 98, and 106-107.
 Therefore, it would have been obvious to one of ordinary skill in the art before the time the invention was effectively filed to modify the teachings of Jonker with Alesiani’s teaching in order to provide the quantity of levels based on the number of data points in the data set and at least one client resource of a client; generating, using the processor, a manifest for the tree, the manifest indicating a particular number of data points in each of the at least one tile; provide the manifest to the client; and dataset and being determined based on the manifest, the portion of the at least one tile including not more than a maximum number of data points corresponding to the at least one client resource, with reasonable expectation of success. The motivation for doing so would have been to improve efficiency of processing of tiles according to memory capacity or resources of the client so that an efficient processing and an efficient memory usage of tiles on different client is enabled.
Regarding claim 2,
the combination of Jonker and Alesiani discloses wherein a first level of the plurality of levels includes not more than the maximum number of data points and a second level of the plurality of levels includes the number of data points, the maximum number of data points being selected from a predetermined maximum number of data points and a calculated maximum number of data points based on a query of the at least one client resource (See Jonker: at least Fig. 7-8 and para 21-22, and 28 and Alesiani: at least para 57, 68, 98, and 106-107). 
Regarding claim 3,
the combination of Jonker and Alesiani discloses wherein the first level is a root level of the tree and the second level is a highest level of the tree, a portion of the plurality of levels between the root level and the highest level hierarchically including numbers of data points between the maximum number of data points and the number of data points (See Jonker: at least Fig. 7-8 and para 21-22, and 28 and Alesiani: at least para 57, 68, 98, and 106-107).  
Regarding claim 5,
the combination of Jonker and Alesiani discloses wherein the plurality of levels correspond to a plurality of aggregation levels for the dataset (See Jonker: at least Fig. 7-8 and para 21-22, and 28 and Alesiani: at least para 57, 68, 98, and 106-107).  
Regarding claim 6,
the combination of Jonker and Alesiani discloses wherein each of the at least one tile includes not more than the Attorney Docket No. XSEEPOOIC123 PATENTmaximum number of data points corresponding to the at least one client resource (See Jonker: at least Fig. 7-8 and para 21-22, and 28 and Alesiani: at least para 57, 68, 98, and 106-107).  
Regarding claim 7,
the combination of Jonker and Alesiani discloses wherein the dataset is a portion of a first dataset, the first dataset including the dataset and a second dataset, the tree and the dataset corresponding to a first interval, the second dataset having a second number of data points and corresponding to a second interval, the method further comprising: providing, using the processor, a second tree for the second dataset and the second interval, the second tree having a second plurality of levels, each of the second plurality of levels including a second portion of the second number of data points organized into at least a second tile; and providing, using the processor, an additional manifest for the second tree, the additional manifest indicating an additional number of data points in each of the at least the second tile for each level of the second tree (See Jonker: at least Fig. 7-8 and para 21-22, and 28 and Alesiani: at least para 57, 68, 88, 98, and 106-107 and Fig. 5, Alisani discloses acquisition of data at different time windows (i.e. first and second interval). The combination of Jonker and Alesiani as explained above discloses a dataset including a hierarchical levels of tiles including data points and providing number of data points of tiles to nodes/clients and tile information for rendering dataset at a visual interface. It would be obvious that the combination of Jonker and Alesiani would apply the same features/functions to a different dataset at a second time window).  
Regarding claim 8,
the combination of Jonker and Alesiani discloses wherein the providing the manifest includes: providing the manifest and the second manifest to the client; and wherein the method further includes sending, in response to the request, the portion of the at least one tile from the tree for the first interval and a second portion of the at least the second tile of a second level from the second tree for the second interval, the second portion of the at least the second tile corresponding to the portion of the at least one tile (See Jonker: at least Fig. 7-8 and para 21-22, and 28 and Alesiani: at least para 57, 68, 98, and 106-107).  
Regarding claims 9-11 and 13-16,
the scopes of the claims are substantially the same as claims 1-3 and 5-8, respectively, and are rejected on the same basis as set forth for the rejections of claims 1-3 and 5-8, respectively.
Regarding claims 17-20,
the scopes of the claims are substantially the same as claims 1-2 and 5-6, respectively, and are rejected on the same basis as set forth for the rejections of claims 1-2 and 5-6, respectively.
	
Allowable Subject Matter
Claims 4 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Lilley et al., US 2019/0236403 disclosing methods and systems for converting a point cloud dataset into a hierarchical data structure for a lossless representation of an input file.
Cardno et al., US 2011/0261049 disclosing constructing multiple graphical representations of data, where each graphical representation is one of a predefined type and includes multiple layers of elements that contribute to the end user's understanding of the data.
McKinnon et al., US 2015/0109338 disclosing obtaining an initial map of an area, derive views of interest, obtain AR content objects associated with the views of interest, establish experience clusters and generate a tile map tessellated based on the experience clusters.
Points of Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARES JAMI whose telephone number is (571)270-1291.  The examiner can normally be reached on M-F 9:00a-5:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Vital can be reached on 571-272-4215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Hares Jami/           Primary Examiner, Art Unit 2162  
08/12/2022